This appellant was convicted for the offense of murder in the second degree, and her punishment fixed at imprisonment in the penitentiary for a term of fifteen years. The trial of this case was had on October 5, 1933, and on that date the appeal was taken to this court. The appeal has never been perfected, as the case is here on certificate of appeal only. No questions are therefore presented for our consideration, except the motion by state to dismiss the appeal. Said motion is unopposed. It is therefore granted.
Appeal dismissed.